                                                                                                  Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     MentoneSolutions LLC                                Case No:_______
                                                                  4:18-cv-7749-HSG
                                                                  3:18-cv-07749-JSC
                                                     )
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
              v.
                                                     )   PRO HAC VICE
 6   ASUS Computer International                     )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Daniel Leventhal                      , an active member in good standing of the bar of
 9    Texas                        , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Asus Computer International                  in the
                                                                David Ben-Meir
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                              LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      1301 McKinney, Suite 5100                           555 S Flower St 41st Floor
14    Houston, Texas 77010                                Los Angeles, CA 90071
       MY TELEPHONE # OF RECORD:                          LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (713) 651-8360                                      (213) 892-9202
       MY EMAIL ADDRESS OF RECORD:                        LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    daniel.leventhal@nortonrosefulbright.com            david.ben-meir@nortonrosefulbright.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: TX24050923 .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 04/16/19                                              Daniel Leventhal
22                                                                              APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Daniel Leventhal                           is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 4/22/2019
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                 October 2012
                STATE BAR OF TEXAS


Office of the Chief Disciplinary Counsel

November 14, 2018



Re: Mr. Daniel Scott Leventhal, State Bar Number 24050923


To Whom It May Concern:

This is to certify that Mr. Daniel Scott Leventhal was licensed to practice law in Texas on November
04, 2005, and is an active member in good standing with the State Bar of Texas. "Good standing"
means that the attorney is current on payment of Bar dues; has met Minimum Continuing Legal
Education requirements; and is not presently under either administrative or disciplinary suspension
from the practice of law.


This certification expires 30 days from the date, unless sooner revoked or rendered invalid by
operation of rule or law.


Sincerely,




Linda A. Acevedo
Chief Disciplinary Counsel
LA/web




   P.O. BOX 12487, CAPITOL STATION, AUSTIN, TEXAS 78711-2487, 512.427.1350; FAX: 512.427.4167
